Exhibit 16.1 Tel: 212-885-8000 100 Park Avenue Fax: 212-697-1299 New York, NY 10017 www.bdo.com March 17, 2016 Mr. Tejune Kang, Chairman of the Board Mr. Mark Szynkowski,Chief Financial Officer 6D Global Technologies, Inc. 17 State Street Suite 450 New York, NY 10004 Dear Messrs. Kang and Szynkowski: This is to confirm thatthe client-auditorrelationship between 6D Global Technologies,Inc. (Commission File Number 1-35002) and BDO USA, LLP has ceased. Sincerely, BDOUSA,LLP aDelaware limitedliability partnership,is the U.S.member ofBDOInternationalLimited, a UKcompany limitedbyguarantee,and forms part of the international BDO network of independent member firms. BDO isthe brand name for the BDO network and for each of the BDO Member Firms.
